Citation Nr: 0410483	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  97-26 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The veteran has made statements to the effect that he cannot work 
due to his disabilities.  To the extent that a new claim has been 
raised, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) VA 
is to assist a claimant, and notify him/her of the information and 
evidence needed to substantiate a claim.  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  As the favorable 
decision below does not prejudice the veteran, no additional 
information, evidence, or discussion of VA compliance with these 
laws and regulations is necessary to decide the claim.  

Factual Background

The veteran's DD Form 214 indicated his military occupation 
specialty was Air Force security specialist.  

Service medical records include the veteran's September 1972 
preservice report of medical history indicating that he did not 
know if he had depression of excessive worry.  Clinical evaluation 
in September 1972 revealed that the veteran was psychiatrically 
normal.

Records from the mental health clinic dated in May 1974 indicated 
that the visit was precipitated by the fact that the veteran had 
eaten dairy products on several occasions even though he knew he 
was allergic to such foods.  The report indicated that the veteran 
had no evidence of emotional difficulties, but he had a "who 
cares" attitude that aggravated his superiors.  He indicated that 
he did not want to get out of the security police, even though his 
attitude and style could have eventually brought that about.  The 
diagnosis was passive/aggressive personality style.  The record 
indicated the veteran had not been a discipline problem up until 
that point and physical symptoms had just started to manifest 
itself.  It was noted that a trial period would be allowed.  If 
the behavior continued it was recommended that the veteran be 
profiled and disqualified from service with the Security Police.  
He would then be transferred to a non-human reliability program 
field where taking medication would not interfere with duties.  If 
passive/aggressive behavior continued and if he became a 
disciplinary problem then some action would be appropriate.

The veteran's November 1976 separation examination revealed that 
he was clinically psychiatrically normal.  

The veteran submitted a May 1975 newspaper article from The New 
York Times relating to a helicopter crash that killed 18 Air Force 
security police that had departed from Nakham Phanon Air Base, 
Thailand for U-Tapho Air Base, Thailand.  The security police were 
in route to U-Tapho for possible deployment in rescuing the crew 
of the merchant ship SS Mayaguez.  

The veteran submitted an invitation dated in May 1995 that was 
related to a retreat intended to honor the anniversary of security 
policemen and others who died as part of the Mayaguez rescue.

The veteran underwent a VA examination in March 1996.  He reported 
being stationed at U-Tapho in Thailand where he guarded the base 
perimeter.  His reported traumas included several political events 
and being asked to guard the bodies of children killed in a plane 
crash.  The diagnoses were rule out for impulse control disorder 
not otherwise specified, intermittent explosive disorder, 
delusional disorder, and paranoid personality disorder.  The 
examiner indicated that the veteran did not meet the criteria for 
PTSD.

VA medical records indicated that the veteran was hospitalized 
from March to April 1996 due to hallucinations he had about 
Thailand in 1975.  He made a reference to having seen a lot of 
dead babies.  Diagnoses included undifferentiated type 
schizophrenia and PTSD.  Other records dated in April 1996 noted 
the same diagnoses and a personality disorder.

In November 1996 the executive director of the Air Force Security 
Police Association responded to an inquiry from VA.  He indicated 
that he could not confirm that the veteran was assigned to the 
location he claimed, nor could he confirm the effect of the two 
events had on the veteran.  Assuming the veteran was assigned to 
the units, the duties he described would be appropriate duty for a 
security policeman.  

A feedback form from a Mood and Personality Research Group 
indicated the veteran entered a study in February 1997.  Diagnoses 
included major depressive disorder with melancholic features, and 
PTSD.

Consent forms and related documents from Mount Sinai School of 
Medicine dated from January to March 1997 indicated the veteran 
was asked to participate in a research study that dealt with 
personality disorders or individuals who had been psychologically 
traumatized (war, abuse, etc.).

In response to a request to verification of stressors, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) sent information regarding the veteran's claimed 
stressors in May 1997.  An accident report from the United States 
Air Force dated in April 1975 detailed a plane crash in which 
nearly one hundred orphaned children were estimated dead following 
the loss of an aircraft involved in Operation Babylift.  Also 
enclosed was an extract from the Dictionary of the Vietnam War 
regarding the seizing of the SS Mayaguez and the casualty list 
from May 1975 of the members of the United States Air Force who 
were involved in a rescue mission.

The veteran underwent a VA examination in June 1997.  The same 
stressful events in service were reported.  The veteran reported 
dreams that include dead babies and attempts to rescue people from 
plane crashes.  He indicated that his depression had worsened with 
the birth of his child, and that the birth reminded him of the 
dead babies in service.  Diagnoses included PTSD and dysthymia.  
It appeared that he had difficulties with his personality, but the 
examiner opined that subjective symptoms began during the military 
and continued through subsequent years.

Discharge instructions dated in August 1997 from a VA facility 
included diagnoses of PTSD and schizophrenia.

The veteran testified during a personal hearing in March 1998 and 
described his involvement in guarding an airplane that contained 
the bodies of dead orphans.  He never saw any of the bodies, but 
he could smell the remains. He stated that he did not have any 
disciplinary problems in service.  

A sworn statement from a serviceman dated in March 1998 indicated 
he served with the veteran in U-Tapho-Thailand in 1975.  The 
veteran was a happy, enthusiastic person when they met; however, 
his outlook and attitude changed after April 1975.  He recalled 
that the veteran was placed on guard duty early in April 1975 to 
watch over an airplane they were told contained the dead bodies of 
children that died in a crash.  He clearly remembered the 
veteran's assignment to that post.  Another incident he recalled 
involved both he and the veteran.  Their unit was mobilized as 
part of a rescue operation.  While waiting for another unit of 
other security policemen to arrive, they learned that the other 
unit's helicopter had crashed and that many on board were killed.  
This occurred two weeks after the fall of Saigon and the veteran 
expressed to him feelings of helplessness in light of these 
events.  The serviceman also recalled the veteran being very 
disturbed after seeing groups of people who had lost their homes, 
some of which were injured.  The veteran also guarded Cambodian 
refugees, and witnessed over 100 aircraft flee Vietnam and land at 
U-Tapho during the evacuation of Saigon.  During and after these 
incidents, the veteran often mentioned feelings of helplessness, 
guilt, and horror when describing the events.  There was also an 
incident in which the veteran assaulted a Thai sailor.  He was 
then relieved of duty and could no longer carry his weapon.  
Instead of guard duty, he filled sand bags to build bunkers.  He 
told the serviceman that after exposure to these incidents, he 
hated Orientals and did not trust them.  The serviceman believed 
that these events led to the veteran's change in attitude, as a 
person who did not care about life.

VA Medical Center records dated from June 1996 to April 1998 noted 
the veteran's treatment and symptoms.  A number of diagnoses were 
noted that included paranoid/borderline/schizotypal personality 
disorder, PTSD, and rule out schizoaffective disorder, delusional 
disorder, mood disorder not otherwise specified, and malingering.

The RO requested a search of morning reports from April to July 
1975 and received a response that such records were discontinued 
in June 1966.

The veteran testified during a Central Office hearing in October 
2003 regarding his stressors.  He stated that he was assigned to 
the 56th police security group in Thailand when he guarded the 
airplane that contained dead children.  His testimony regarding 
stressors was consistent with previous statements.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
After the fact medical evidence of a nexus between the claimed in-
service stressor and the current disability cannot also be the 
sole evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In addition, medical nexus 
evidence may not be substituted by application of the provisions 
of 38 U.S.C.A. § 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The phrase "engaged in combat with the enemy" 
requires that a veteran participate in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence in 
each particular case.  VAOPGCPREC 12-99; 65 Fed.Reg. 6257 (2000). 

If VA determines either that the veteran did not engage in combat 
with the enemy, or that he did engage in combat, but that the 
alleged stressor is not combat related, his lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony or 
statements.  Moreau, 9 Vet. App. at 395.

In this case, the evidence does not establish that the veteran 
engaged in combat with the enemy, nor has he made any contentions 
to that effect.  Hence, his lay testimony alone may not establish 
the occurrence of the claimed in-service stressor and, therefore, 
it must be corroborated by credible supporting evidence.

Still, after a thorough review of the record, the Board finds that 
PTSD is related to service.  Although the veteran has been 
diagnosed with several different mental disorders, he has been 
diagnosed with PTSD due to inservice stressors.  Documents verify 
that two events the veteran reported as his stressors did, in 
fact, occur.  The difficulty has been in establishing the 
veteran's connection to these events.  That connection could not 
be established from personnel records or through record requests 
to the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) whether or not the veteran was assigned to units that 
performed the duties that he described in his statements.  A 
statement from the executive director of the Air Force Security 
Police Association could not confirm or deny the veteran's 
presence in the capacity he described, although the director 
indicated that the duties described by the appellant were 
consistent with those of a security policeman.  

Confirmation is, however, provided in the fellow serviceman's 
statement who recalled the events described and corroborated the 
veteran's involvement.  The Board finds this statement credible.  
In light of the totality of the circumstances, including the fact 
that other evidence now shows that the above referenced helicopter 
flight was bound for the appellant's base where they would 
coordinate attack plans to secure the rescue of the crew of the 
Mayaguez; and including the fact that the security police 
community at U-Tapho was undoubtedly affected by the loss of their 
comrades in arms in a "post-war" environment, the Board finds that 
the doctrine of reasonable doubt supports granting service 
connection for PTSD.

ORDER

Service connection for PTSD is warranted.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



